Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 27, 1993, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The prosecutor’s summation was well within the wide latitude permitted in responding to arguments raised by defense counsel’s closing statements (People v Nai Hing Liang, 208 AD2d 401). All of the inferences drawn by the prosecutor in summation were fairly drawn from the evidence (People v Haynes, 172 AD2d 242, lv denied 78 NY2d 967). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.